 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   EMMA MARYANN MARGARET LOVETT, ) NO. ED CV 18-2208-MWF(E)
                                   )
12                  Petitioner,    )
                                   )
13             v.                  )          JUDGMENT
                                   )
14   DARAL ADAMS, WARDEN,          )
                                   )
15                  Respondent.    )
                                   )
16   ______________________________)

17

18        Pursuant to the “Order of Dismissal,”

19

20        IT IS ADJUDGED that the Petition is denied and dismissed

21   without prejudice.

22

23             DATED: October 30, 2018

24

25

26                           _________________________________
                                    MICHAEL W. FITZGERALD
27                              UNITED STATES DISTRICT JUDGE

28
